 


109 HR 3758 IH: Fostering Our Future Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3758 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Schiff introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve foster care court capacity through grants, loan forgiveness, and performance measurement. 
 
 
1.Short titleThis Act may be cited as the Fostering Our Future Act of 2005. 
2.Improvements to courts 
(a)In generalSection 13712(b) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 629b) is amended to read as follows: 
 
(b)EligibilityIn order to be eligible for a grant under this section: 
(1)ApplicationA highest State court shall submit to the Secretary an application at such time, in such form, and including such information and assurances as the Secretary shall require. 
(2)Measures of court performanceThere shall be in effect in the State such laws and procedures as are necessary to ensure that the courts of the State measure the following with respect to children under the jurisdiction of the courts: 
(A)The percentage of children who do not have a subsequent petition of maltreatment filed in court after the initial such petition is filed. 
(B)The percentage of children who are the subject of additional allegations of maltreatment within 12 months after the original petition was closed. 
(C)The percentages of children who reach legal permanency within 6 months after removal, within 12 months thereafter, within 18 months thereafter, and within 24 months thereafter. 
(D)The percentage of children who do not reach permanency in the foster care system. 
(E)The percentages of children who re-enter foster care pursuant to court order within 12 months after being returned to their families, and within 24 months thereafter. 
(F)The percentages of children who return to foster care pursuant to court order within 12 months after being adopted or placed with an individual or couple who are permanent guardians, and within 24 months thereafter. 
(G)The percentages of children who are transferred among 1, 2, 3, or more placements while under court jurisdiction, distinguishing, where possible, between placements in and out of a child’s own home from multiple placements in a variety of environments. 
(H)The percentage of cases in which both parents receive written service of process within the required time standards or where notice of hearing has been waived by parties. 
(I)The percentage of cases in which there is documentation that timely and proper notice is given to parties in advance of the next hearing. 
(J)The percentage of cases in which children who have attained 10 years of age receive notice of the legal proceedings in their dependency case; the percentage of cases in which children who have attained 10 years of age are present in court and afforded an opportunity to be heard in their own cases; and the percentage of cases in which children have legal representation. 
(K)The percentage of cases in which the court reviews case plans within established time guidelines. 
(L)The percentage of children receiving legal counsel, guardians ad litem, or court-appointed special advocates before the preliminary protective hearing or equivalent, with separate measures of the percentages of each type of representation and of whether the representation was received within established time guidelines, within 5 days after the adoption petition is filed, within 6 through 10 days after the filing, and within more than 10 days after the filing. 
(M)The percentage of cases in which counsel for parents are appointed before the preliminary protective hearing or equivalent, with separate measures of the percentages in which such appointments are made within established time guidelines, within 5 days after the adoption petition is filed, within 6 through 10 days after the filing, and within more than 10 days after the filing. 
(N)The percentage of cases in which legal counsel for children is appointed on or before the first court appearance, and the percentage of cases in which legal counsel for children changes, and the number of changes involved. 
(O)The percentage of cases in which legal counsel for parents changes, and the number of changes involved. 
(P)The percentage of cases in which legal counsel for parents, children, and agencies are present at each hearing. 
(Q)The percentages of children for whom all hearings are heard by 1 or more judicial officers, and the number of judicial officers hearing the case. 
(R)The average and median times from filing the original petition to adjudication. 
(S)The average and median times from filing the original petition to disposition. 
(T)The percentages of cases that are adjudicated within 30 days after the filing of the dependency petition, within 60 days thereafter, and within 90 days thereafter. 
(U)The percentages of cases that receive a disposition within 10 days after the dependency adjudication, within 30 days thereafter, and within 90 days thereafter. 
(V)The percentage of cases where children are successfully served in the home and not detained; the average and median times to reunification; and the percentage of cases where children are not successfully reunified. 
(W)The average and median times from the filing of the original petition to permanent placement. 
(X)The average and median times from the filing of the original petition to finalized termination of parental rights. 
(Y)The percentages of cases for which the termination petition is filed within 3 months after the dependency disposition, within 6 months thereafter, within 12 months thereafter, and within 18 months thereafter. 
(Z)The percentage of cases that receive a termination order within 30 days after the filing of the termination petition, within 90 days thereafter, within 120 days thereafter, and within 180 days thereafter. 
(AA)The percentages of cases for which an adoption petition is filed within 1 month after the termination order, within 3 months thereafter, and within 6 months thereafter. 
(BB)The percentages of cases for which the adoption is finalized within 1 month after the adoption petition is filed, within 3 months thereafter, within 6 months thereafter, and within 12 months thereafter. 
(CC)The percentage of hearings (by hearing type) not completed within timeframes set forth in statute or court rules, including, where possible, the reason for noncompletion.. 
(b)Grants to enable courts to build capacity to track and analyze caseloads 
(1)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall make grants, in accordance with this subsection, to the highest State courts in States participating in the program under part E of title IV of the Social Security Act, for the purpose of enabling the courts to build capacity to track and analyze caseloads and the performance measures described in section 13712(b)(2) of the Omnibus Budget Reconcilation Act of 1993. 
(2)ApplicationsIn order for a highest State court to be eligible for a grant under this subsection, the court shall submit to the Secretary an application at such time, in such form, and including such information and assurances as the Secretary shall require, including a plan developed jointly by the child welfare agency of the State and the courts of the State for collaboration and sharing of data and information. 
(3)Allotments 
(A)In generalEach highest State court which has an application approved under paragraph (2) shall be entitled to payment for each fiscal year specified in paragraph (5) of an amount equal to $85,000 plus the amount described in subparagraph (B) of this paragraph for the fiscal year with respect to the State in which the court is located. 
(B)FormulaThe amount described in this subparagraph for a fiscal year with respect to a State is the amount that bears the same ratio to the dollar amount specified in paragraph (5) for the fiscal year (reduced by the dollar amount specified in subparagraph (A), multiplied by the number of highest State courts with applications approved under paragraph (2)) as the number of individuals in foster care in the State who have not attained 21 years of age bears to the total number of such individuals in all States the highest courts of which have approved applications under paragraph (2) for the fiscal year. 
(4)Use of fundsEach highest State court to which a grant is made under this section shall use the grant to pay not more than 75 percent of the costs of activities aimed at the purpose described in paragraph (1). 
(5)Limitations on authorization of appropriationsFor grants under this subsection, there are authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2006 and 2007. 
(c)Grants to enable courts to train court personnel in child welfare cases 
(1)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall make grants, in accordance with this subsection, to the highest State courts in States participating in the program under part E of title IV of the Social Security Act, for the purpose of enabling the courts to train judges, attorneys, and other personnel in child welfare cases. 
(2)ApplicationsIn order for a highest State court to be eligible for a grant under this subsection, the court shall submit to the Secretary an application at such time, in such form, and including such information and assurances as the Secretary shall require, including a showing that a portion of the grant will be used for joint training of court personnel, child welfare agency staff, counsel for children and parents, and others involved in protecting and caring for children, through initiatives that are jointly planned and executed with the State child welfare agency. 
(3)Allotments 
(A)In generalEach highest State court which has an application approved under paragraph (2) shall be entitled to payment for each fiscal year specified in paragraph (5) of an amount equal to $85,000 plus the amount described in subparagraph (B) of this paragraph for the fiscal year with respect to the State in which the court is located. 
(B)FormulaThe amount described in this subparagraph for a fiscal year with respect to a State is the amount that bears the same ratio to the dollar amount specified in paragraph (5) for the fiscal year (reduced by the dollar amount specified in subparagraph (A), multiplied by the number of highest State courts with applications approved under paragraph (2)) as the number of individuals in the State who have not attained 21 years of age bears to the total number of such individuals in all States the highest courts of which have approved applications under paragraph (2) for the fiscal year. 
(4)Use of fundsEach highest State court to which a grant is made under this section shall use the grant to pay not more than 75 percent of the costs of activities aimed at the purpose described in paragraph (1). 
(5)Limitations on authorization of appropriationsFor grants under this subsection, there are authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2006 and 2007. 
(d)Student loan repayment for public attorneys 
(1)In generalThe Higher Education Act of 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11) the following: 
 
428L.Loan forgiveness for family law, dependency, or domestic relations attorneys 
(a)PurposeThe purpose of this section is to encourage qualified individuals to enter and continue employment as family law, dependency, or domestic relations attorneys. 
(b)DefinitionsIn this section: 
(1)Family law, dependency, or domestic relations attorneysThe term `family law, dependency, or domestic relations attorney' means an attorney who works in the field of family law, dependency, or domestic relations, including juvenile justice, truancy, child abuse or neglect, adoption, domestic relations, child support, paternity, and other areas which fall under the field of family law, dependency, or domestic relations law as determined by State law. 
(2)Student loanThe term student loan means— 
(A)a loan made, insured, or guaranteed under this part; and 
(B)a loan made under part D or E. 
(c)Program authorizedFor the purpose of encouraging qualified individuals to enter and continue employment as family law, dependency, or domestic relations attorneys, the Secretary shall carry out a program, through the holder of a loan, of assuming the obligation to repay (by direct payments on behalf of a borrower) a qualified loan amount for a student loan in accordance with subsection (d), for any borrower who— 
(1)is employed full-time as a family law, dependency, or domestic relations attorney; and 
(2)is not in default on a loan for which the borrower seeks forgiveness. 
(d)Terms of agreement 
(1)In generalTo be eligible to receive repayment benefits under this section, a borrower shall enter into a written agreement that specifies that— 
(A)the borrower will remain employed full-time as a family law, dependency, or domestic relations attorney for a required period of service specified in the agreement (but not less than 3 years), unless involuntarily separated from that employment; 
(B)if the borrower is involuntarily separated from that employment on account of misconduct, or voluntarily separates from that employment, before the end of the period specified in the agreement, the borrower will repay the Secretary the amount of any benefits received by such employee under this section; 
(C)if the borrower is required to repay an amount to the Secretary under subparagraph (B) and fails to repay the amount described in subparagraph (B), a sum equal to the amount is recoverable by the Government from the employee (or such employee’s estate, if applicable) by such method as is provided by law for the recovery of amounts owing to the Government; 
(D)the Secretary may waive, in whole or in part, a right of recovery under this subsection if it is shown that recovery would be against equity and good conscience or against the public interest; and 
(E)the Secretary shall make student loan payments under this section for the period of the agreement, subject to the availability of appropriations. 
(2)RepaymentsAny amount repaid by, or recovered from, an individual (or an estate) under this subsection shall be credited to the appropriation account from which the amount involved was originally paid. Any amount so credited shall be merged with other sums in such account and shall be available for the same purposes and period, and subject to the same limitations (if any), as the sums with which the amount was merged. 
(3)Limitations 
(A)Student loan payment amountStudent loan payments made by the Secretary under this section shall be made subject to such terms, limitations, or conditions as may be mutually agreed to by the borrower concerned and the Secretary in the agreement described in this subsection, except that the amount paid by the Secretary under this section may not exceed— 
(i)$6,000 for any borrower in any calendar year; or 
(ii)a total of $50,000 in the case of any borrower. 
(B)Beginning of paymentsNothing in this section shall be construed to authorize the Secretary to pay any amount to reimburse a borrower for any repayments made by such borrower prior to the date on which the Secretary entered into an agreement with the employee under this subsection. 
(e)Additional agreementsOn completion of the required period of service under such an agreement, the borrower concerned and the Secretary may enter into an additional agreement described in subsection (d) for a successive period of service specified in the agreement (which may be less than 3 years). 
(f)Award basisThe Secretary shall provide repayment benefits under this section on a first-come, first-served basis and subject to the availability of appropriations. 
(g)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
(2)Cancellation of loans 
(A)AmendmentSection 465(a)(2)(F) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)(2)(F)) is amended by inserting , as a family law or domestic relations attorney (as defined in section 428L), after agencies. 
(B)Effective dateThe amendment made by this paragraph shall apply to— 
(i)eligible loans made before, on, or after the date of enactment of this Act; and 
(ii)service as a prosecutor or public defender that is provided on or after the date of enactment of this Act. 
(C)ConstructionNothing in this paragraph or the amendment made by this paragraph shall be construed to authorize the Secretary to pay any amount to reimburse a borrower for any repayments made by such borrower prior to the date on which the borrower became eligible for cancellation under section 465(a) of such Act (20 U.S.C. 1087ee(a)). 
(e)GAO study 
(1)In generalThe Comptroller General of the United States shall conduct a study that compares States with respect to each of the following: 
(A)The legal representation provided for children. 
(B)Children’s participation in their own cases. 
(C)Preparation of dependency court judges. 
(D)Case tracking and performance measurement. 
(E)Statewide collaborative foster care councils. 
(2)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on the Judiciary of the House of Representatives a written report that contains the results of the study required by paragraph (1). 
(f)Sense of the Congress with respect to court accountability for improved child outcomesIt is the sense of the Congress that State judicial leadership should use the measures of court performance described in section 13712(b)(2) of the Omnibus Budget Reconciliation Act of 1993 (as amended by subsection (a) of this section) to ensure accountability by every court for improved outcomes for children, and to inform decisions about allocating resources across the court system. 
(g)Sense of the Congress with respect to the organization of State dependency courtsIt is the sense of the Congress that State courts should be organized to enable children and parents to have legal representation and participate in a meaningful way in their own court proceedings. 
(h)Sense of the Congress with respect to building the pool of attorneys qualified to handle cases in dependency courtsIt is the sense of the Congress that law schools, bar associations, and law firms should help build the pool of qualified attorneys available to children and parents in dependency courts. 
(i)Sense of the Congress with respect to training, caseloads, and compensation of attorneys for childrenIt is the sense of the Congress that attorneys for children should have adequate training, reasonable caseloads, and receive reasonable and adequate compensation. 
 
